DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the second winding wire being wound in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “..the second winding wire being wound in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange” is vague and indefinite. The examiner is unclear on how the applicant is determining  the second winding wire being wound in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange. There is no drawing showing such as view and the specifications does not clearly describe how one can determine the second winding wire being wound in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange. What view point from the second flange does one as to look at to determine these limitations. The back view of the  2nd flange, the top view of the 2nd flange?  Note: Claims 2-3, 5, 11-13 and 17 are rejected under the same premise as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 17-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464).
Regarding claim 1, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108) extending along an axial direction (when wrapping a winding around a core, the winding is extending along a axial  direction of the core; figures 3-4 clearly shows the coils are wound around the axial direction of the drum core), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound around the winding core between the second flange and the spacer (see figures 3-4).
Baker clearly shows a wherein the first and second winding are wound around a circumferential direction around the core but lacks a teaching disclosing of what circumferential direction the first winding is wound around when viewed from the first flange and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange.
Takagi et al. (figures 3-4 and para 0058) discloses the first winding (S1) is in a first circumferential direction wound around when viewed from the first flange and the second winding (S3) wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first winding is in a first circumferential direction when viewed from the first flange and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange as taught by Takagi et al. to the inductive device of Baker et al. so as to avoid extending each wire from one end of the winding core to the other end thereby reducing the chances of wires being damaged and also allowing for induced current and circuit noise immunity is improved.
Regarding claim 17, Baker et al. (para 0073 and figure 25) discloses wherein the first winding wire forms two or more tiers on an outer surface of the winding core; and wherein the second winding wire forms two or more tiers on the outer surface of the winding core.
Regarding claim 18, Baker et al. (para 0073 and figure 25) discloses wherein the first winding wire includes a first inner tier and a first outer tier (see para 0075), the first outer tier being disposed radially outwardly from the first inner tier (note: wrapping a winding layer around another winding layer will produce this structure), the first inner tier extends from the first terminal electrode to the spacer along the axial direction (see figure 25); and wherein the second winding wire includes a second inner tier and a second outer tier (see para 0073), the second outer tier being disposed radially outwardly from the second inner tier(note: wrapping a winding layer around another winding layer will produce this structure), the second inner tier extends from the second terminal electrode to the spacer along the axial direction (see figure 25). Baker  et al. (para 0076) teaches electrical contact that may be attached to the core but does not show a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Takagi et al. (figure 3) discloses a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange as taught by Takagi et al. to the inductive device of Baker et al. so as to improve solderability connection between the inductive device and the printed circuit board and also for the capability of electrical components to be easily connected to the inductive device.
Regarding claim 19, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108) extending along an axial direction (when wrapping a winding around a core, the winding is extending along a axial  direction of the core; figures 3-4/25 clearly shows the coils are wound around the axial direction of the drum core), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound around the winding core between the second flange and the spacer (see figures 3-4); wherein the first winding wire includes a first inner tier and a first outer tier, the first outer tier being disposed radially outwardly from the first inner tier (see para 0075), (note: wrapping a winding layer around another winding layer will produce this structure), wherein the second winding wire includes a second inner tier and a second outer tier (see para 0075), the second outer tier being disposed radially outwardly from the second inner tier(note: wrapping a winding layer around another winding layer will produce this structure).  Baker et al. discloses the first inner tier extends from the first flange to the spacer along the axial direction; and the second inner tier extends from the second flange to the spacer along the axial direction; but lacks a teaching wherein the first flange has a first terminal and the second flange has a second terminal. 
Baker et al. (para 0076) teaches electrical contact that may be attached to the core but does not show a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Takagi et al. (figure 3) discloses a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange as taught by Takagi et al. to the inductive device of Baker et al. so as to improve solderability connection between the inductive device and the printed circuit board and also for the capability of electrical components to be easily connected to the inductive device.




2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in further view of Ol (US 2002/0021201).
Regarding claim 2, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein the spacer is made of a flexible member.
Ol (para 0028) discloses wherein the spacer (20) is made of a flexible member Note: the spacer is made of a resin material which have elastic/flexible characteristic.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spacer is made of a flexible member as taught by Ol to the inductive device of Baker et al. so as to prevent the spacer from damaging if pressed upon by the coils units.

3.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in view further of Saito (JP 01286408)(English translation).
Regarding claim 3, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Saito (para 0001 and figure 2) discloses wherein at least a part of the spacer (5) is made of an insulating sheet. Note: the tape 5 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Saito to the inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.
Regarding claim 5, Saito (figure 2) discloses wherein the insulating sheet (5) is provided on the drum core so as to extend along an axial direction of the winding core.

4.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in further view of Hsu (7,236,077).
Regarding claim 3, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Hsu (Col 2, lines 1-15 and figure 2) discloses wherein at least a part of the spacer (25) is made of an insulating sheet. Note: the tape 25 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Hsu to the inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.
Regarding claim 5, Hsu (figure 2) discloses wherein the insulating sheet (25) is provided on the drum core so as to extend along an axial direction of the winding core.

5.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) in further view of Sato et al. (US 5,923,237)
Regarding claim 11, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses an insulating exterior portion provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion.
Sato et al. (figure 16 and Col 5, lines 30-41) discloses an insulating exterior portion (24) provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion. (see the middle section of figure 16)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating exterior portion provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion as taught by Sato to the inductive device of Baker et al. so as to protect the inductive device from outside elements thereby increasing the life span of the inductive device.
Regarding claim 13, Sato et al. (figure 16 and Col 5, lines 30-41) discloses wherein a gap is formed between the first winding wire and the second winding wire; and wherein the insulating exterior portion is further disposed in the gap between the first and second winding wires. (note: there is a spacing between the middle spacer and the windings which forms a gap; wherein insulating exterior portion is disposed in the gap)

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) and Sato et al. (US 5,923,237) in further view of Saito (JP 01286408)(English translation)
Regarding claim 12, the modified inductive device of Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Saito (para 0001 and figure 2) discloses wherein at least a part of the spacer (5) is made of an insulating sheet. Note: the tape 5 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Saito to the modified inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takagi et al. (US 2014/0292464) and Sato et al. (US 5,923,237) in further view of Hsu (7,236,077).
Regarding claim 12, to the modified inductive device of Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Hsu (Col 2, lines 1-15 and figure 2) discloses wherein at least a part of the spacer (25) is made of an insulating sheet. Note: the tape 25 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Hsu to the modified inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Ashizawa et al. (JP 2017-34124).
Regarding claim 1, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108) extending along an axial direction (figures 3-4 clearly shows the coils are wound around the axial direction of the drum core), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound around the winding core between the second flange and the spacer (see figures 3-4).
Baker clearly shows a wherein the first and second winding are wound around a circumferential direction around the core but lacks a teaching disclosing of what circumferential direction the first winding is wound around when viewed from the first flange and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange.
Ashizawa et al. (figures 3-5 and page 3, para 0005-0006) discloses the first winding (41) is in a first circumferential direction wound around when viewed from the first flange and the second winding (42) wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange (see figure 5b). Note: (Para 0005-0006 of Ashizawa teaches wherein 5a correlates with figure 3 showing that winding 41 and 42 are design to be both wound in a clockwise direction around the axial direction of the core; but what is also taught from figure 5b that also correlates with figure 3; the winding 42 can be designed to wound in a counter clockwise around the axial direction of the core while winding 41 will be in a clock wise direction). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first winding is in a first circumferential direction when viewed from the first flange and the second winding wire being wound around the core in a second circumferential direction opposite to the first circumferential direction around the winding core when viewed from the second flange as taught by Ashizawa et al. to the inductive device of Baker et al. so as to avoid extending each wire from one end of the winding core to the other end thereby reducing the chances of wires being damaged and also allowing for induced current and circuit noise immunity is improved.
Regarding claim 19, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108) extending along an axial direction (when wrapping a winding around a core, the winding is extending along a axial  direction of the core; figures 3-4/25 clearly shows the coils are wound around the axial direction of the drum core), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound around the winding core between the second flange and the spacer (see figures 3-4); wherein the first winding wire includes a first inner tier and a first outer tier, the first outer tier being disposed radially outwardly from the first inner tier (see para 0075), (note: wrapping a winding layer around another winding layer will produce this structure), wherein the second winding wire includes a second inner tier and a second outer tier (see para 0075), the second outer tier being disposed radially outwardly from the second inner tier(note: wrapping a winding layer around another winding layer will produce this structure).  Baker et al. discloses the first inner tier extends from the first flange to the spacer along the axial direction; and the second inner tier extends from the second flange to the spacer along the axial direction; but lacks a teaching wherein the first flange has a first terminal and the second flange has a second terminal. 
Baker et al. (para 0076) teaches electrical contact that may be attached to the core but does not show a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Ashizawa et al. (figure 3) discloses a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange as taught by Takagi et al. to the inductive device of Baker et al. so as to improve solderability connection between the inductive device and the printed circuit board and also for the capability of electrical components to be easily connected to the inductive device.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ol (US 2002/0021201) in view of Baker et al. (US 2016/0247627).
Regarding claim 19, Ol (figures 1-4 and para 0027-0034) discloses a drum core (12) including a winding core extending along an axial direction (see figures 1-4), a first flange (16), and a second flange (18), the first flange being provided on one axial end of the winding core (see figures 1-4), the second flange being provided on another axial end of the winding core (see figures 1-4); a first terminal electrode (22a/22b) provided on the first flange; a second terminal electrode (24a/24b) provided on the second flange; a spacer (20) provided on a surface of the winding core between the first flange and the second flange (see figures 1-4), a first winding wire (26) wound around the winding core between the first flange and the spacer (see figure 4); and a second winding wire (28) wound around the winding core between the second flange and the spacer (see figure 4).
	Ol lacks a teaching wherein the spacer being separate from the winding core;
wherein the first winding wire includes a first inner tier and a first outer tier, the first outer tier being disposed radially outwardly from the first inner tier, the first inner tier extends from the first terminal electrode to the spacer along the axial direction; and
wherein the second winding wire includes a second inner tier and a second outer tier, the second outer tier being disposed radially outwardly from the second inner tier, the second inner tier extends from the second terminal electrode to the spacer along the axial direction. However; Ol (figures 1-4) discloses the first winding wire extends from the first terminal electrode to the spacer along the axial direction and the second winding wire extends from the second terminal electrode to the spacer along the axial direction. (Note:when wrapping a winding around a core, the winding is extending along a axial direction of the core; figures 1-4 clearly shows the coils are wound around the axial direction of the drum core).
Baker et al. (see figures 3-4) discloses the spacer being separate from the winding core (para 0073 and figure 25); wherein the first winding wire includes a first inner tier and a first outer tier (see para 0075), the first outer tier being disposed radially outwardly from the first inner tier (note: wrapping a winding layer around another winding layer will produce this structure), the first inner tier extends from the first terminal electrode to the spacer along the axial direction (see figure 25); and wherein the second winding wire includes a second inner tier and a second outer tier (see para 0073), the second outer tier being disposed radially outwardly from the second inner tier(note: wrapping a winding layer around another winding layer will produce this structure), the second inner tier extends from the second terminal electrode to the spacer along the axial direction (see figure 25). Baker et al. (para 0076) teaches electrical contact that may be attached to the core but does not show a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
As already mentioned Ol (figures 2-3) discloses a first terminal electrode provided on the first flange and a second terminal electrode provided on the second flange.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spacer being separate from the winding core and wherein the first winding wire includes a first inner tier and a first outer tier, the first outer tier being disposed radially outwardly from the first inner tier, the first inner tier extends from the first terminal electrode to the spacer along the axial direction; and wherein the second winding wire includes a second inner tier and a second outer tier, the second outer tier being disposed radially outwardly from the second inner tier, the second inner tier extends from the second terminal electrode to the spacer along the axial direction as taught by Baker et al. to the inductive device of Takagi et al. so as to allow the user the capability to easily remove the spacer if needed thereby allowing assembly process of the inductive to be faster and also to allow for a higher inductance to be created by adding more windings to the inductive device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837